Exhibit 10.2

 

[Date]

 

 

[Name]

[Street Address]

[City, State, Zip Code]

 

 

Dear [Name]:

 

Pursuant to the terms and conditions of the Company’s 1999 Long-Term Incentive
Plan (the “Plan”) and the 2008 Executive Performance Incentive Program (the
“Program”), on August 5, 2008, the Compensation Committee of the Board of
Directors of Equitable Resources, Inc. (the “Committee”) granted you
«NumberUnits» Target Share Units (the “Award”), the value of which is determined
by reference to the Company’s common stock.  The terms and conditions of the
Award, including, without limitation, vesting and distribution, shall be
governed by the provisions of the Program document attached hereto as Exhibit A,
provided that the Award is also subject to the terms and limits included within
the Plan, and the Committee retains the discretion to distribute the Award in
cash, Company stock or any combination thereof.

 

 

 

 

 

 

Kimberly L. Sachse

 

 

For the Compensation Committee

 

 

 

The undersigned hereby acknowledges receipt of this award granted on the date
shown above, the terms of which are subject to the terms and conditions
referenced above, and receipt of a copy of the Program document, and agrees to
be bound by all the provisions hereof and thereof.

 

 

Signature:

 

 

Date:

 

 

 

[Name]

 

 

 